I. C. A., sec. 65-2202, inter alia, provides:
"Whenever, in the judgment of any state official in responsible charge of any department . . . . of the state . . . . any . . . . equipment belonging to the state . . . . are of no further value to the state . . . . such official may, with the consent of the board of examiners, . . . . sell . . . . such . . . . equipment. . . . . All funds received from suchsale must be turned into the 'General Fund' of the state. . . . ." *Page 775 
Said statute further provides that where the property sold under the above statute is the property of the state highway department the funds so received shall be turned into the state highway fund. The statute requires no construction. It provides in clear and unmistakable language that property of the state that is of no further value in the judgment of any official in responsible charge of any department may be sold with the consent of the board of examiners and the funds received paid into the general fund, except where the property belongs to the state highway department. If it is highway property that is sold under the above statute the funds so received shall be turned into the highway fund. I know of no statute authorizing the sale or disposition of property of the state otherwise than as provided in the statute above referred to, and property of the state can be sold in no other way than in accordance with the statute. The statute does not provide for exchange of property of the state for other property or in part payment for other property, nor for the diverting of funds received for the sale of state property of no further value out of the general or highway funds.
For the reasons above stated, in my opinion, a permanent writ of prohibition should issue.